Exhibit 10.04a

 

MONRO MUFFLER BRAKE, INC.

RETIREMENT PLAN

 

Amendment No. 1 to April 1, 2013 Restatement

 

 

Pursuant to Section 11.1, Monro Muffler Brake, Inc. hereby amends the Monro
Muffler Brake, Inc. Retirement Plan, effective June 26, 2013, by deleting
Section 1.40 and substituting the following in its place:

1.40“Spouse” or “Surviving Spouse” means a person to whom a Participant is
married under applicable law.  Effective June 26, 2013, the term “spouse” or
“surviving spouse” includes an individual married to a person of the same sex if
the individuals are lawfully married under state law.  A marriage of same-sex
individuals that was validly entered into in a state whose laws authorize the
marriage of two individuals of the same sex will be recognized even if the
married couple is domiciled in a state that does not recognize the validity of
same-sex marriages.  The term “spouse” or “surviving spouse” does not include
individuals (whether of the opposite sex or the same sex) who have entered into
a registered domestic partnership, civil union, or other similar formal
relationship recognized under state law that is not denominated as a marriage
under the laws of that state, and the term “marriage” does not include such
formal relationships.  For purposes of this Section, the term “state” means any
domestic or foreign jurisdiction having the legal authority to sanction
marriages.

 

IN WITNESS WHEREOF, the Employer has caused its duly authorized officer to
execute this Amendment on its behalf this 27th day of October, 2014.

 

 

 

 

 

MONRO MUFFLER BRAKE, INC.

 

By:

/s/ Catherine D’Amico

 

Title:

Chief Financial Officer

 

 

 

 



--------------------------------------------------------------------------------